Order entered December 12, 2012




                                              In The
                                       ourt of [ppeaI


                                       No. 05-12-01645-CV

                          IN THE INTEREST OF T.L.D., A CHILD

                       On Appeal from the 255th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. 0718708S

                                            ORDER
       The Court has before it appellant’s December 7, 3012 motion for extension of time to file

notice of appeal. The Court GRANTS the motion and ORDERS that the notice of appeal

.tendered by appellant to the trial court on December 6, 2012 be timely filed as of that date.




                                                       MOLLY
                                                       JUSTICE